Citation Nr: 0932036	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  07-08 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
diskectomy at L4-5 for herniated nucleus pulposus, currently 
rated 60 percent.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 
1965, December 1998 to December 1999, and from January 2000 
to August 2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions rendered by the Providence, Rhode 
Island Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which a 60 percent rating was continued for 
a back disorder and entitlement to TDIU was denied.

The Veteran testified before the undersigned in May 2009.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Residuals of diskectomy at L4-5 for herniated nucleus 
pulposus 

At the Veteran's hearing in May 2009, he testified that his 
back disability had worsened since the last VA examination 
that was held in August 2006.  The duty to assist may require 
"the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  See Green 
v. Derwinski, 1 Vet.App. 121, 124 (1991).  Thus a new 
examination is warranted to evaluate the current nature and 
severity of the Veteran's back disorder.

The Veteran also stated that he had been receiving ongoing 
treatment for his back at a VA medical center (VAMC).  The VA 
outpatient treatment records in the claims file are current 
only up through March 2008.  These records are considered 
part of the record on appeal since they are within VA's 
constructive possession, and must be considered in deciding 
the appellant's claim.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992); see also 38 C.F.R. § 3.159(c)(2) (2008).

TDIU

The Veteran avers that his service-connected back disability 
prevents him from obtaining or maintaining gainful 
employment.  

The Veteran has a single compensable service-connected 
disability, which is residuals of diskectomy at L4-5 for 
herniated nucleus pulposus, rated 60 percent disabling.  
Accordingly he meets the percentage criteria for a TDIU.  
38 C.F.R. § 4.16(a).  The material issue is whether his back 
disability precludes substantially gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.321, 4.16; see Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  There is no competent medical opinion of 
record in this regard.  

Records from the Social Security Administration (SSA) show 
that the Veteran was determined to have been disabled as of 
February 2004, due to a primary diagnosis of disorders of the 
back and a secondary diagnosis of peripheral (arterial) 
vascular disease.  An SSA Physical Residual Functional 
Capacity Assessment (completed by a medical consultant) shows 
that the Veteran's limitations included heavy lifting, 
repetitive bending, and prolonged walking.  The Board notes 
that the clinical evaluation, medical records, and subjective 
symptoms reported by the Veteran relied upon for SSA's 
disability determination are dated from 2001 to 2004.  

More recently, a VA examiner reported that upon examination 
of the Veteran he found no current residuals from the prior 
disk surgery and that the Veteran had made a complete 
recovery.  His findings indicated that the Veteran had no 
neurologic deficits (motor or sensory), no limitation of 
motion, and no additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, pain, 
or flare-ups pursuant to DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The examiner did not, however, address whether the 
Veteran was unable to secure or maintain substantially 
gainful employment due to his service-connected back 
disability.  

At the May 2009 hearing, the Veteran testified that he was 
unable to walk, stand, or sit for prolonged periods.  He also 
stated that he had limited motion and was unable to perform 
household chores and yard work.  He testified that he has 
primarily worked in physically demanding jobs, and due to his 
increased back pain he is unable to work anymore.  

A current medical opinion is needed to determine the current 
effect of the service connected back disability on the 
Veteran's employability.

In addition, there is a notation in the file which indicates 
that the Veteran has a vocational rehabilitation folder.  If 
such folder exists, it may contain information which has a 
bearing on the TDIU claim, it must be obtained.  See Bell, 2 
Vet. App. 611, 613 (1992); see also 38 C.F.R. § 3.159(c)(2) 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should obtain the Veteran's 
vocational rehabilitation file and all 
records of VA treatment for a back 
disability since March 24, 2008.

2.  The Veteran should undergo a VA 
orthopedic examination to determine the 
current severity of his service-connected 
back disorder, including any neurologic 
manifestations.  The examiner should note 
review of the claims folder.

All indicated tests and studies should be 
performed.  The examiner should report the 
ranges of back motion, in degrees, as well 
as any additional limitation that is 
attributable to functional factors such as 
weakened movement, excess fatigability, 
incoordination, flare-ups, or pain. 

3.  The examiner should provide an opinion 
as to whether the Veteran's back 
disability would preclude employment for 
which he would otherwise be qualified.  A 
rationale should be provided for the 
opinion.  

The examiner is advised that the Court has 
held that a medical opinion must take into 
account the history reported by the 
Veteran.

4.  If the claims remain denied, the AOJ 
should issue a supplemental statement of 
the case before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




